Citation Nr: 1024997	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a restoration of a 100 percent disability rating 
for service-connected carcinoma of the prostate, status post 
radical prostatectomy with left urethral reanastomosis and right 
urethral reimplantation, with residuals of right urethral 
stenosis and urinary incontinence currently evaluated as 60 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The issue of service connection for hypertension has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board of Veterans' Appeals does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from November 1965 to February 
1969.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a March 2004 rating decision, the Veteran was granted service 
connection for carcinoma of the prostate, status post 
prostatectomy associated with exposure to herbicides evaluated as 
100 percent disabling effective August 14, 2003, the date the 
Veteran's claim was received by VA.  In an October 2005 rating 
decision, the RO proposed a reduction of the disability rating to 
60 percent disabling based on evidence provided in a July 2005 
medical examination.  In the January 2006 rating decision, the RO 
reduced the Veteran's 100 percent disability rating for service-
connected carcinoma of the prostate, status post radical 
prostatectomy with left urethral reanastomosis and right urethral 
reimplantation, with residuals of right urethral stenosis and 
urinary incontinence currently evaluated as 60 percent disabling 
effective April 1, 2006.  The Veteran disagreed and perfected an 
appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected carcinoma of the prostate, 
status post prostatectomy was rated 100 percent disabling for 
less than five years when the RO reduced the rating to 60 
percent.

2. The RO complied with the procedural requirements for reducing 
the Veteran's disability rating for carcinoma of the prostate, 
status post prostatectomy, to include providing proper 
notification of the proposal to reduce the disability rating and 
giving the Veteran the opportunity to submit evidence.

3.  The medical evidence of record supports a finding that the 
reduction of the 100 percent disability was not warranted.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the 
reduction in ratings prior to effectuating its rating decision of 
January 2006 implementing the proposed reduction in the 
disability rating assigned for service-connected carcinoma of the 
prostate, status post prostatectomy from 100 percent to 60 
percent.  38 C.F.R. § 3.105(e) (2009).

2. The reduction of the Veteran's disability rating for service-
connected carcinoma of the prostate, status post prostatectomy 
from 100 percent to 60 percent was not warranted, and the 
requirements for restoration have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was service-connected for prostate cancer and 
residuals thereof in a March 2004 rating decision when the 
Veteran's cancer was active and on-going.  Subsequently, the 
Veteran's cancer responded to treatment and was in remission.  
The RO notified the Veteran of the intention to reduce the 
disability rating from 100 percent to 60 percent and, in the 
January 2006 rating decision, made the reduction effective April 
1, 2006.  The Veteran, a mechanic by trade, contends that his 
condition has not gotten better and that he could not do any 
physical labor after his treatment without bleeding and 
discomfort.  He seeks reinstatement of the 100 percent disability 
rating.  He has also contended that the schedular criteria do not 
adequately address his disability.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in an August 
2006 letter that informed him that to substantiate a claim for an 
increased disability rating, the evidence must show that his 
service-connected disability had gotten worse.  In addition, the 
Veteran was informed that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including requests for any pertinent records held by Federal 
agencies, such as military records, and VA medical records. The 
Veteran was further informed that a medical examination would be 
provided or that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a decision on 
his claim.  

More importantly, the RO sent the Veteran a letter in October 
2005 explaining the proposed reduction in VA benefits for his 
service-connected carcinoma of the prostate, status post 
prostatectomy disability.  The letter, along with an enclosed 
October 2005 rating decision, explained that the RO proposed to 
reduce the Veteran's disability rating from 100 percent disabling 
to 60 percent disabling based on evidence from the Veteran's VA 
claims folder which showed that his condition met the criteria 
for a 60 percent disability rating.

The notices were prior to the date of the last adjudication of 
the Veteran's claims in September 2006.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of his 
service connection claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, has obtained all pertinent VA medical 
records and has obtained all private medical records identified 
by the Veteran.  The record also indicates the Veteran has 
received medical examinations pertaining to his claim including 
in July 2005 and February 2006.  

VA has further assisted the Veteran throughout the course of this 
appeal by providing him with statements of the case which 
informed him of the laws and regulations relevant to his claim.  

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran stated in writing in his July 2006 VA Form-9 substantive 
appeal that he did not elect a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately. See 38 C.F.R. § 4.25 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994). The provisions of 
38 C.F.R. § 4.14 (2009), however, provide that evaluation of the 
same disability under various diagnoses is to be avoided.

Basis for reduction

When any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference in 
thoroughness of the examinations or in use of descriptive terms. 
See 38 C.F.R. § 4.13.

Congress has provided that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred. 38 U.S.C.A. § 1155 (West 2002).  The Court has 
consistently held that when an RO reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections set out in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that these considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.

Procedure

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2009).

Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).  However, the Court has 
specified a different burden of proof with respect to ratings 
reductions claims:

Because the issue in this case is whether the RO was justified in 
reducing the Veteran's 100 percent rating, rather than whether 
the Veteran was entitled to the currently assigned 60 percent 
rating, the Board is required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 
at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Analysis

The Veteran contends that he is entitled to a 100 percent 
disability rating for his service-connected carcinoma of the 
prostate, status post radical prostatectomy with left urethral 
reanastomosis and right urethral reimplantation, with residuals 
of right urethral stenosis and urinary incontinence.  He 
implicitly argues that the RO was in error to reduce the 
disability rating to the current 60 percent disability rating.  
As is explained in detail below, the Veteran complains of 
symptoms that are related to conditions that are residual to his 
prostate cancer.  For example, he contends that in the April 2006 
notice of disagreement that his disability has not gotten better 
and that he cannot do anything "physical without starting 
bleeding and discomfort with my S.C. [service-connected] 
condition."   The medical evidence, however, provides a basis 
for a 100 percent disability.

As noted above, the Board must first ensure that the Veteran was 
properly notified of the RO's intention to reduce his disability 
rating, and then determine whether the reduction was warranted.

Procedure

The Veteran received a 100 percent disability rating from August 
14, 2003, to April 1, 2006; a period less than 5 years.  The 
Veteran received a notice letter and a rating decision, both 
dated October 2005, informing him that VA intended to reduce his 
100 percent disability rating to a 60 percent disability rating 
and explained the rationale for the proposed reduction.  The RO 
issued a January 2006 rating decision implementing the reduction 
effective April 1, 2006.  The Board finds that the required 
notice provisions of 38 C.F.R. § 3.105(e) (2009) have been met.

Reduction

Complicating the analysis of this issue of whether the reduction 
was warranted is the fact that the Veteran is service-connected 
for different related residual conditions.  The Board observes 
that the Veteran is service-connected for vesicoenteric fistula 
due to radiation associated with carcinoma of the prostate and 
depression associated with carcinoma of the prostate in addition 
to service-connected carcinoma of the prostate, status post 
radical prostatectomy with left urethral reanastomosis and right 
urethral reimplantation, with residuals of right urethral 
stenosis and urinary incontinence.  As noted above, all 
disabilities, including those arising from a single entity, are 
to be rated separately, but evaluation of the same disability 
under various diagnoses is to be avoided.  In this case, the 
record shows the Veteran is evaluated under different rating 
criteria for different service connected disabilities using the 
same medical symptoms.

The Veteran's service-connected vesicoenteric fistula due to 
radiation associated with carcinoma of the prostate is rated as 
60 percent disabling under 38 C.F.R. § 4.114 Diagnostic Code 7332 
[rectum and anus, impairment of sphincter control].  The 60 
percent disability criteria for Diagnostic Code 7332 are 
"[E]xtensive leakage and fairly frequent involuntary bowel 
movements." 

The service-connected carcinoma of the prostate, status post 
radical prostatectomy with left urethral reanastomosis and right 
urethral reimplantation, with residuals of right urethral 
stenosis and urinary incontinence is rated under 38 C.F.R. 
§ 4.115b Diagnostic Code 7528 [Malignant neoplasms of the 
genitourinary system].  

Diagnostic Code 7528 provides that:

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue 
with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The provisions of section 3.105(e) are stated above.

38 C.F.R. § 4.115a provides:

Diseases of the genitourinary system generally result 
in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  
The following section provides descriptions of various 
levels of disability in each of these symptom areas.  
Where diagnostic codes refer the decisionmaker to 
these specific areas dysfunction, only the predominant 
area of dysfunction shall be considered for rating 
purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include 
a description of symptoms assigned to that diagnosis.

Renal dysfunction diagnostic code criteria provide a 100 percent 
disability rating for a condition requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 80 
mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  An 80 percent disability rating is provided for 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8%; or, generalized poor health characterized by 
lethargy, weakness anorexia, weight loss, or limitation of 
exertion.  A 60 percent disability rating is provided for 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.

Voiding dysfunction diagnostic code criteria provide a 60 percent 
disability rating for continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.

The RO applied the criteria of Diagnostic Code 7332 by analogy 
because the Veteran's symptoms did not exactly meet the symptoms 
described in Diagnostic Code 7332.  The Board observes that 
unlisted disabilities rated by analogy are coded first by the 
numbers of the most closely related body part and then "99."  
See 38 C.F.R. § 4.27 (2009).  An unlisted condition may be rated 
under a closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2009).  The symptoms used by 
the RO in the rating of the service-connected vesicoenteric 
fistula due to radiation associated with carcinoma of the 
prostate were the symptoms of involuntary bowel movements; 
wearing of absorbent pads "due to both urinary and bowel 
incontinence;" frequent urination; and, recurrent episodes of 
bleeding from the rectum.  See April 2006 rating decision.  The 
RO found the criteria of a 60 percent disability under Diagnostic 
Code 7332 best described the Veteran's disability.

In the January 2006 rating decision, the RO determined that the 
symptoms of urination of four to five times per night and use of 
a diaper "due to continual leakage" were best covered by the 60 
percent criteria under Diagnostic Code 7528 and 38 C.F.R. 
§ 4.115a.  The Board observes that in the July 2006 statement of 
the case (SOC), the RO used criteria under the voiding 
dysfunction as well as that under renal dysfunction: 

We have continued the 60 percent evaluation assigned 
for the wearing of absorbent materials which must be 
changed more than four times per day.  A higher 
evaluation of 80 percent is not warranted unless there 
is persistent edema and albuminuria with BUN 40 to 
80mg% or creatinine 4 to 8mg% or generalized poor 
health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.

Thus, it appears that the Veteran is receiving 60 percent 
disability under both Diagnostic Code 7332 and Diagnostic Code 
7528 for the same symptomatology.

The Board observes that generally, disabilities involving the 
colon and the urinary tract are distinct; they are two distinct 
systems within the body.  In this case, however, the medical 
evidence establishes that the two systems have been compromised 
to the extent where the distinction is virtually not present; the 
Veteran is incapable of leaking from the urinary tract because he 
voids urine through the rectum.  For that reason, evaluating two 
distinct service-connected disabilities using the same 
symptomatology may violate the anti-pyramiding rule.  As 
discussed below, however, the Board finds that the RO failed to 
consider evidence of symptoms that are not related and that 
support a finding of a 100 percent disability rating.

Medical history

A short review of the medical evidence is necessary to determine 
the applicable diagnostic code and applicable symptoms to resolve 
the issue of whether reduction was appropriate.  The Veteran 
underwent a radical prostatectomy in July 2003.  At the time of 
his surgery, 11 lymph nodes were also harvested.  A subsequent CT 
scan of the chest and bone scan were negative for metastases.  
All subsequent medical examinations have not revealed any 
recurrence of the carcinoma of the prostate.  A February 2004 VA 
urology consult notes that during the July 2003 surgery, the 
Veteran had a complication where bilateral ureters were 
transected, and that he underwent a left ureteral reanastomosis 
and a right urethral reimplantation.  In February 2004, the 
Veteran had a stent placed in the right ureter.  The Veteran's 
BUN reading in February 2004 was 16.

An April 2005 discharge summary indicates that the Veteran 
underwent pelvic radiation in 2004, and had recurrent urinary 
tract infections attributed to the urethral stent.  The note 
states that "about two to three weeks ago, [the Veteran] started 
to have pneumaturia" that varied in amount, but "sometimes 
occurs five to six times a day."  The Board observes that 
pneumaturia is defined as the "passage of gas in the urine, 
usually as a result of a fistula between the bladder and 
intestine."  See Dorland's Illustrated Medical Dictionary, 30th 
Edition (2003) at page 1461.  The April 2005 discharge summary 
report states that the Veteran reported having not much urine, 
but a lot of fluid when he experienced a bowel movement.  The 
Veteran underwent a retrograde pyelogram and developed 
postoperative chills and fever and was kept in the hospital for 
follow-up observation.  The report explains that the Veteran was 
told "there was probably a grave prognosis of becoming septic 
due to this urinary/fecal route that has developed."  The 
Veteran declined to undergo any surgery to correct the diagnosed 
rectovesical fistula condition.

A July 2005 VA examination report states that the Veteran 
complained of sharp abdominal pain that occurred about three or 
four times per week and lasted several hours each occurrence.  
The Veteran stated that he had to urinate four to five times a 
night and that he had multiple bowel movements.  The Veteran was 
using a pad, not a diaper, and reported continual leakage of 
urine.  

A March 2006 surgery consult states that the Veteran had 
intermittent rectal bleeding since development of the 
"urinary/colonic fistula" a year earlier, but that the bleeding 
had been getting more severe recently.  The consult further 
states that the Veteran was unwilling to undergo surgery.  A 
subsequent March 2006 discharge summary states that the Veteran 
was "brought into the urgent care with quite a bit of rectal 
bleeding."  The initial laboratory results included a BUN of 32.  
The Veteran was discharged without surgery.

An April 2006 urology consult report states the history of the 
Veteran's condition and that the Veteran "is not interested in a 
diverting colostomy; however, last week the [Veteran] not only 
required antibiotics but had some profuse rectal bleeding and 
discomfort."  In addition, and most importantly, an April 2006 
abdominal CT scan showed "severe hydronephrotic dilation with 
only a very thin rim of functioning parenchyma remaining around 
the dilated calysces system" of the right kidney, and a normal 
left kidney.  The examiner reported an impression that only a 
thin rim of functioning right kidney remained.  The record next 
shows that the Veteran underwent an operation which resulted in a 
post-operation diagnosis of right urethral stricture, 
hydronephrosis and a history of prostate cancer.

August 2006 medical records from Gordon Memorial Hospital show 
that the Veteran was told by VA that he should undergo a 
colostomy and that he was not "particularly keen" about that.  
He reported that he then had fever and chills, nausea, did not 
eat much and did not urinate; all of his urine was evacuated 
through his rectum.  An August 2006 VA primary care note created 
the day following the Gordon Memorial note shows that the Veteran 
had no fever, but also noted the Veteran had been on antibiotics 
provided by Gordon Memorial.  

Discussion

The Board finds that the medical evidence that the Veteran's 
right kidney has essentially been completely compromised meets 
the 100 percent disability criterion under 38 C.F.R. § 4.115a 
Renal dysfunction: "markedly decreased function of kidney or 
other organ systems, especially cardiovascular."   As noted 
above, the April 2006 abdominal CT scan showed "severe 
hydronephrotic dilation with only a very thin rim of functioning 
parenchyma remaining around the dilated calysces system" of the 
right kidney.  Because the symptom is not listed in the Voiding 
dysfunction and does not have symptoms duplicative of those used 
by the RO in the evaluation of the service-connected fistula, the 
Board finds that it does not run afoul of the rule against 
pyramiding.

For those reasons, the Board finds that the reduction of the 100 
percent disability was not warranted. 

Additional observation

The Board observes that the Veteran's prognosis in April 2006 was 
not good; the medical evidence supported an opinion that he would 
likely develop a dangerous septic condition without surgery to 
correct his rectovesical fistula.  The medical evidence in the 
record is at least 4 years old.  It is likely that the Veteran's 
condition has evolved or changed altogether and may currently 
require another evaluation to determine the appropriate 
disability ratings.


ORDER

Entitlement to restoration of a 100 percent disability rating for 
service-connected carcinoma of the prostate, status post radical 
prostatectomy with left urethral reanastomosis and right urethral 
reimplantation, with residuals of right urethral stenosis and 
urinary incontinence is granted.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


